Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/19/2020 have been fully considered but they are moot as they do not apply to the rejection presented. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 3 recites “the targeted surrounding rock comprise a roof”. In this claim, the word “comprise” should be “comprises”.

Claim 4 recites “a pillar with a certain width exist between”. In this claim, the word “exist” should be “exists” for grammatical agreement.

Claim 8 recites “an integrated surrounding rock of the protective circle are”; the word “are” should be amended to “is” for grammatical agreement.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim(s) are still narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Please check all claims for grammatical agreement with Applicant’s invention to avoid further delays in prosecution.
Claim 1 recites the following indefinite limitations:
“wherein a horizontal extending direction of each of the holes directs from the tunnel to a gob”
	It is unclear if the hole is extending in a horizontal direction, or if an arbitrary directional reading in the horizontal plane at any point in the tunnel is directed toward a gob. Further, it is unclear if the same horizontal heading taken from each hole directs toward the same gob or a distinct gob.

Claim 2 recites the following indefinite limitations:
“in the entire holes” 
It appears that Applicant is intending to include all of the previously-recited holes of claim 1 however this is uncertain. 
“pre-slotting is further performed followed by the fracturing is conducted at bottoms of the holes”


Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679